                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
JAMES A. HARNAGE              :      Civ. No. 3:17CV00356(AWT)
                              :
v.                            :
                              :
INTERN SHARI, et al.          :      September 12, 2019
                              :
------------------------------x

  RULING ON PLANTIFF’S EMERGENCY MOTION TO COMPEL RESPONSES TO
  PLAINTIFF’S FIRST INTERROGATORIES AND REQUEST FOR PRODUCTION
                           [Doc. #80]

    Pending before the Court is a motion filed by self-

represented plaintiff James A. Harnage (“plaintiff”), seeking to

compel additional responses to plaintiff’s interrogatories and

requests for production directed to defendant Sreelakshmi

Reddivari (hereinafter the “defendant”) [Doc. #80]. On August

16, 2019, Judge Alvin W. Thompson referred plaintiff’s motion to

the undersigned. [Doc. #86]. On September 3, 2019, following a

meet-and-confer telephone call with plaintiff [Docs. #93, #101],

defendant filed an objection to plaintiff’s motion to compel.

[Doc. #102]. For the reasons set forth below, the Court GRANTS,

in part, and DENIES, in part, plaintiff’s Emergency Motion to

Compel Responses to Plaintiff’s First Interrogatories and

Request for Production [Doc. #80].




                               ~1~
I.   Background

     Plaintiff, proceeding by a Corrected Complaint, brings this

action pursuant to 42 U.S.C. §1983, alleging that each named

defendant was deliberately indifferent to his serious medical

needs. See Doc. #25, Corrected Complaint. At all times relevant

to the allegations in the Corrected Complaint, plaintiff was an

inmate in the custody of the Connecticut Department of

Correction, and housed at the MacDougall Correctional Institute.

See id. at ¶1.

     On September 2, 2015, plaintiff underwent a surgical

correction of “an abdominal midline hernia and diastasis.” Id.

at ¶7. The allegations of the Corrected Complaint do not relate

to the surgery itself, but instead are limited to the several

days of plaintiff’s post-surgical care at the University of

Connecticut (“UConn”) John Dempsey Hospital (hereinafter the

“Hospital”). See generally Doc. #25, Corrected Complaint.

Plaintiff alleges that defendant, who was then a surgical intern

at the Hospital, deliberately used excessive pressure when

examining plaintiff’s abdomen during post-surgical rounds,

causing plaintiff unnecessary pain. See id. at ¶¶24-40.

Plaintiff asserts that after he complained about defendant’s

post-surgical examinations, defendant “became even more

aggressive in her palpitation of plaintiffs abdomen,

sadistically for the very purpose of causing the plaintiff

                               ~2~
pain.” Id. at ¶38 (sic). Plaintiff also alleges that defendant

was present for plaintiff’s “pre-surgery and post-surgical

consultations with” his surgeon, Dr. Giles. Id. at ¶24.

    Each of the other three named defendants -- Joanne Ernest,

Jacqueline Anderson and Joan LeBlanc -- is alleged to have been

part of the Hospital medical staff tending to plaintiff’s post-

surgical care. See Doc. #25 at ¶¶3-5. Plaintiff alleges, in

pertinent part, that these three defendants each deliberately

ignored doctors’ prescriptions for plaintiff’s post-surgical

pain medications, turned off plaintiff’s call button, denied or

ignored plaintiff’s requests for assistance in using the toilet,

and denied plaintiff’s requests for secondary pain medication.

See generally id. at ¶¶8-23.

    Although the Corrected Complaint alleges that after

plaintiff’s surgery on September 2, 2015, he “remained

hospitalized for approximately 7 days,” plaintiff has clarified

on the record that the claims at issue in this case relate

solely to the time when he was hospitalized from September 4,

2015, through September 8, 2019. See Doc. #95, Transcript of

August 12, 2019, Telephonic Discovery Conference, at 18:2-14,

26:20-22; see also id. at 35:18-20 (“Mr. Harnage has explained

that the harm in this case and the actions in this case are all

entirely limited to ... September 4th to 8, 2015[.]”).



                               ~3~
      Plaintiff filed his motion to compel on August 12, 2019.

[Doc. #80]. On August 13, 2019, the Court took that motion under

advisement, and ordered plaintiff and counsel for defendants to

engage in a meet-and-confer telephone call by August 26, 2019.

See Doc. #83. The Court also ordered that by September 3, 2019,

plaintiff and counsel for defendants file a joint status report

detailing which of plaintiff’s discovery requests had been

resolved by agreement, and which remained outstanding for the

Court’s adjudication. See id. On August 30, 2019, counsel for

defendants filed a status report concerning the parties’ meet-

and-confer efforts. See Doc. #101. Those efforts were fruitless,

and the entirety of plaintiff’s motion remains for the Court’s

consideration. See id. at 1. On September 3, 2019, defendant

filed an objection to plaintiff’s motion to compel. [Doc. #102].

II.   Legal Standard

      Rule 26(b)(1) of the Federal Rules of Civil Procedure sets

forth the scope and limitations of permissible discovery:

      Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense
      and proportional to the needs of the case, considering
      the importance of the issues at stake in the action, the
      amount in controversy, the parties’ relative access to
      relevant information, the parties’ resources, the
      importance of the discovery in resolving the issues, and
      whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within this
      scope of discovery need not be admissible in evidence to
      be discoverable.



                                ~4~
Fed. R. Civ. P. 26(b)(1). “[T]he burden of demonstrating

relevance remains on the party seeking discovery.” Bagley v.

Yale Univ., 315 F.R.D. 131, 144 (D. Conn. 2016) (quotation marks

and citation omitted), as amended (June 15, 2016); Republic of

Turkey v. Christie’s, Inc., 326 F.R.D. 394, 400 (S.D.N.Y. 2018)

(same). Once the party seeking discovery has demonstrated

relevance, the burden then shifts to “[t]he party resisting

discovery ... [to] show[] why discovery should be denied.” Cole

v. Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn.

2009) (alterations added).

III. Discussion

    Plaintiff seeks to compel further responses to both his

interrogatories and requests for production served on defendant.

See Doc. #80. The Court addresses each request in turn,

beginning with plaintiff’s interrogatories.

    A. Interrogatories

       1. Interrogatory 1

    Interrogatory 1 asks defendant to: “Describe any and all

interactions and medical care provided by you (Reddivari) to

plaintiff, James A. Harnage, at any time between January 2013

and December 2018, including the date of the medical care, the

type and purpose of the medical care and any other person

involved in providing or supervising the care provided.” Doc.

#80-2 at 1. Defendant did not answer interrogatory 1, and


                               ~5~
instead objected on grounds that the interrogatory is overly

broad, unduly burdensome, vague, ambiguous, not reasonably

limited in time or duration, and seeks information that is not

relevant to the claims of this case. See id. at 1-2. Defendant

also objected:

    [I]t appears plaintiff is in a better position to obtain
    or provide the information sought, as he is in possession
    of his medical records and has refused to produce them
    to the defendant in this case and has refused to execute
    releases that would allow the defendant to obtain those
    records in this case. The defendant would need to review
    the medical records in order to assess or evaluate this
    interrogatory.

Id. at 2.

    The Court SUSTAINS defendant’s objections, in part. In

light of the very discrete claims at issue in the Corrected

Complaint, interrogatory 1 is overbroad in both substantive and

temporal scope. The Court also sustains defendant’s objection

that the term “interactions” is vague. Nevertheless, the Court

will require defendant to answer interrogatory 1, reframed as

follows: Describe (1) any and all medical treatment provided by

you to plaintiff, and/or (2) any medical visits you had with

plaintiff, related to plaintiff’s September 2, 2015, abdominal

hernia surgery. Defendant’s response should include the date of

any medical treatment/visit, the nature of the medical

treatment/visit, and the name of any other person involved in




                               ~6~
providing or supervising the medical treatment/visit.1

Accordingly, plaintiff’s motion to compel as to interrogatory 1

is GRANTED, in part.

       2. Interrogatory 2

     Interrogatory 2 asks defendant: “Were you informed, at

anytime [sic], that Harnage had complained about the medical

care or treatment provided by you? If your response is in the

affirmative, in any respect, identify the type, nature and form

of the complaint, the date you were informed of the complaint,

how you were informed of the complaint and who informed you of

the complaint.” Doc. #80-2 at 2. Defendant lodged a number of

objections to interrogatory 2, and without waiving those

objections, also answered that interrogatory. See id. at 2-3.

The Court has reviewed defendant’s answer to interrogatory 2 and

finds that it is sufficient. Indeed, plaintiff makes no specific

argument as to how defendant’s answer to this interrogatory is




1 Defendant stated that she did not have access to plaintiff’s
medical records to permit her to properly answer this
interrogatory, see Doc. #80-2 at 2, but that issue has now
generally been resolved by the Court. See Doc. #78 at 4.
Although plaintiff has filed a motion for protective order with
respect to the revised releases provided by defendants [Doc.
#103], the Court anticipates resolving that motion upon defense
counsel’s response to the Court’s September 6, 2019, Order,
which is due on or before September 13, 2019. See Doc. #104 at
3. Indeed, defendant has represented that she will supplement
her responses after receiving plaintiff’s medical records. See
Doc. #102 at 3.
                               ~7~
deficient. Accordingly, plaintiff’s motion to compel as to

interrogatory 2 is DENIED.

       3. Interrogatory 3

    Interrogatory 3 asks defendant: “Have you maintained any

written documentation of your treatment of the plaintiff,

including any notes, documents, clinical reports, memorandum, or

any other written entry of any kind?” Doc. #80-2 at 4. Defendant

lodged a number of objections to interrogatory 3, and without

waiving those objections, also answered that interrogatory. See

id. at 4-5. The Court has reviewed defendant’s answer to

interrogatory 3 and finds that it is sufficient. Again,

plaintiff makes no specific argument as to how defendant’s

answer to this interrogatory is deficient. Accordingly,

plaintiff’s motion to compel as to interrogatory 3 is DENIED.

       4. Interrogatory 4

    Interrogatory 4 asks defendant: “Have you made any written

or recorded statements to any other person(s) regarding the care

provided to the plaintiff and any examinations conducted in the

course thereof?” Doc. #80-2 at 5. Defendant lodged a number of

objections to interrogatory 4, and without waiving those

objections, also answered that interrogatory. See id. at 5-6.

Defendant’s answer refers plaintiff to defendant’s answer to

interrogatory 3. See id. at 6. That answer is not necessarily

responsive to the question asked in interrogatory 4.

                               ~8~
Nevertheless, the Court SUSTAINS defendant’s objection to

interrogatory 4 on the grounds that it is overbroad, and seeks

information that is not relevant to the claims in this case. The

Court will, however, require defendant to provide a supplemental

answer to interrogatory 4, reframed as follows: Have you made

any written or recorded statements that are not contained in

plaintiff’s medical records, which relate to plaintiff’s

September 2, 2015, abdominal hernia surgery?

    Accordingly, plaintiff’s motion to compel as to

interrogatory 4 is GRANTED, in part.

       5. Interrogatory 5

    Interrogatory 5 asks defendant to: “Identify any and all

persons know [sic] by you who provided any and all medical care,

treatment and examinations for the plaintiff from September 2,

2015, through September 10, 2015, including all medical students

and interns.” Doc. #80-2 at 6. Defendant lodged several

objections to interrogatory 5. See id. at 6-7. Without waiving

those objections, defendant answered: “The defendant cannot

evaluate or determine the involvement or lack of involvement of

UConn medical staff without reviewing plaintiff’s medical

records, which plaintiff has refused to produce and refused to

execute releases to allow the defendant to obtain the records in

this case.” Id. at 7.




                               ~9~
    As previously stated, the Court has generally resolved the

issues surrounding the production of plaintiff’s medical

records, and defendant has agreed to supplement her responses

after receiving those records. See Doc. #103 at 3. Accordingly,

defendant shall provide a supplemental response to interrogatory

5 after receiving plaintiff’s medical records. Given the

representations of plaintiff during the August 12, 2019,

telephonic discovery conference, see generally Doc. #95, the

Court will further limit interrogatory 5 to the dates of

September 4, 2015, through September 8, 2015.

    Accordingly, plaintiff’s motion to compel as to

interrogatory 5 is GRANTED, in part.

       6. Interrogatory 6

    Along with multiple subparts, interrogatory 6 asks

defendant: “At the time you conducted any examination of the

plaintiff, were there any concerns that you developed regarding

the plaintiffs [sic] medical condition[.]” Doc. #80-2 at 7.

Defendant objected on numerous grounds including that

interrogatory 6 is overbroad, unduly burdensome, vague,

ambiguous, and seeks information that is not relevant to the

case. See id. at 8-13. The Court SUSTAINS defendant’s objection

that interrogatory 6 seeks information that is not relevant to

the claims in this case. Plaintiff brings this action for

deliberate indifference to his serious medical needs, relating

                              ~ 10 ~
to what he essentially contends was abusive post-surgical

medical care. There are no allegations suggesting that a

defendant ignored any “concerns” regarding plaintiff’s post-

surgical condition. Accordingly, the Court DENIES plaintiff’s

motion to compel as to interrogatory 6.

       7. Interrogatory 7

    Interrogatory 7 asks defendant to: “Identify any and all

inmates who shared the hospital room, at UConn John Dempsey

Hospital, or any other location, from September 2, 2015, through

September 9, 2015.” Doc. #80-2 at 13. Defendant lodged a number

of objections to interrogatory 7 including that it is overbroad,

unduly burdensome, vague, ambiguous, and seeks information that

is not relevant to the case. See id. However, without waiving

those objections, defendant answered: “[T]he defendant does not

know or remember which inmates were at UConn John Dempsey

Hospital or any other location from September 2, 2015 through

September 9, 2015, nor does she have access to this information,

to the best of her knowledge and belief.” Id. at 14.

    With respect to interrogatory 7, plaintiff asserts that he

seeks such information to ascertain the identity of his

“roommate who, following a full hip replacement was also being

denied timely access to his pain medications and was denied

multiple doses of his ‘breakthrough’ pain medication because the

call buttons were being locked out by defendants.” Doc. #80-1 at

                              ~ 11 ~
2. Defendant asserts that she has responded appropriately to

this interrogatory and made additional attempts to obtain

responsive information. See Doc. #102 at 2. Specifically,

defendant “contacted UConn to attempt to gain additional

information in response to or regarding this interrogatory[.]”

Id. UConn responded, in pertinent part: “In the absence of

either (i) a court order, (ii) a subpoena plus ‘satisfactory

assurances’ as described in the HIPAA privacy regulations (45

C.F.R. §164.512(e)), or (iii) an authorization signed by the

individual patient him/herself, UConn Health cannot disclose the

identities of other UConn Health patients as Mr. Harnage has

requested.” Id.; see also Docs. #102-1, #102-2.

    Given the obvious HIPAA and third-party privacy concerns

implicated by interrogatory 7, the Court will not require

defendant to provide a further answer. Accordingly, plaintiff’s

motion to compel as to interrogatory 7 is DENIED.

       8. Interrogatory 8

    Interrogatory 8 asks defendant: “Have any other patients

made reports or complaints regarding your level of medical care,

treatment or lack thereof, and; if in the affirmative in any

respect, identify the complainant and complaint[.]” Doc. #80-2

at 14 (sic). Defendant objected on numerous grounds including

that interrogatory 8 is overbroad, unduly burdensome, not

limited in time, duration, or location, and seeks information

                              ~ 12 ~
that is not relevant to the claims in the case. See id.

Defendant also objected: “[T]his very plaintiff has been

instructed repeatedly by the Court in his many other actions

that these types of interrogatories are not appropriate.” Id.

Without waiving those objections, defendant answered: “[T]he

defendant has never been disciplined by UConn or held liable in

a civil action for deliberate indifference to the serious

medical needs of an inmate.” Id. at 15. Defendant contends that

“type of answer and interpretation has been approved by the

Court in similar instances in plaintiff’s other actions.” Id.

    Plaintiff asserts that he should “be allowed to obtain

information about the defendants and their prior records that

may be relevant to their credibility and other issues, including

but not limited to: pattern and practice or absence of mistake.”

Doc. #80-1 at 3. Plaintiff takes issue with defendant having

“reformulate[d]” interrogatory 8 “to suit her desire on which

way she should answer.” Id. Defendant responds that her answer

to interrogatory 8 is “a reasonable and appropriate response and

interpretation given the Court’s precedents.” Doc. #102 at 2.

    The Court has reviewed defendant’s response to this

interrogatory; it is sufficient and properly narrowed based on

the law applicable to requests of this nature. See, e.g., Frails

v. City of New York, 236 F.R.D. 116, 117-18 (E.D.N.Y. 2006).

Indeed, in plaintiff’s other federal cases, the Court has

                              ~ 13 ~
limited comparable discovery requests in a manner similar to

that in which defendant has narrowed her response to this

interrogatory. See, e.g., Harnage v. Lightner, No.

3:17CV00263(AWT), 2018 WL 6804482, at *3 (D. Conn. Dec. 27,

2018); Harnage v. Pillai, No. 3:17CV00355(AWT), 2018 WL 2465355,

at *3 (D. Conn. June 1, 2018); Harnage v. Wu, No.

3:16CV01543(AWT), Doc. #141, slip op. at 11 (D. Conn. May 7,

2018). Accordingly, the Court will require no further response

to interrogatory 8, and plaintiff’s motion to compel as to

interrogatory 8 is DENIED.2

     B. Requests for Production

     Plaintiff also seeks to compel additional responses to each

of his requests for production (“RFP”) served on defendant. The

Court addresses each request in turn.

       1. RFPs 1 and 2

     RFP 1 asks defendant to: “Produce and identify any and all

documents used or relied upon in formulating responses to any of

the interrogatories propounded by plaintiff and served upon you,

defendant Reddivari and any other defendant.” Doc. #80-2 at 15.

RFP 2 similarly requests defendant to: “Produce and identify any

and all documents and tangible items identified by you in

response to any of the interrogatories propounded by the



2 Additionally, interrogatory 8, like interrogatory 7, implicates
obvious HIPAA and third-party privacy concerns.
                                  ~ 14 ~
plaintiff and served upon you, defendant Reddivari and any other

defendant.” Id. at 16.

    Defendant lodged the same objection to both RFPs 1 and 2:

    [T]his request is overly broad in scope or unduly
    burdensome. It appears to seek third party discovery;
    the defendant is not responsible for or obligated to
    provide plaintiff with materials from non-parties or
    other parties. The defendant is not required to conduct
    plaintiff’s discovery for him; as plaintiff can seek
    such materials himself. Therefore this interrogatory
    seeks information that is not relevant or proportional
    to the needs of the case given the parties’ relative
    access to the information.

Doc. #80-2 at 15, 16. Without waiving those objections,

defendant responded to both RFP 1 and 2 as follows: “[P]laintiff

possesses releases, which the defendant served upon plaintiff in

this action that would allow the defendant to obtain medical

records to assist in the defense of this case. Plaintiff has

refused to execute those releases and has refused to produce the

medical records themselves.” Id. at 16, 17.

    It is curious that defense counsel relied on this Court’s

prior discovery rulings when it benefited his client’s position,

see Doc. #102 at 1-2, but with respect to these two requests,

chose to ignore a prior discovery ruling issued by this Court in

another of plaintiff’s federal cases. Indeed, the Court has

previously required at least one defendant in another of

plaintiff’s federal cases, who is also represented by Attorney

Finucane, to respond to RFPs nearly identical to those in RFPs 1


                              ~ 15 ~
and 2 here. See Lightner, 2018 WL 6804482, at *8. As noted in

that case: “Certainly, documents identified and relied upon in

answering the interrogatories are relevant and not so over broad

as to preclude production.” Id. (quoting Ruran v. Beth El Temple

of W. Hartford, Inc., 226 F.R.D. 165, 168 (D. Conn. 2005)).

     Defendant’s objections to RFPs 1 and 2 are not well-founded

and are therefore OVERRULED, in large part. See Charter

Practices Int’l, LLC v. Robb, No. 3:12CV1768(RNC)(DFM), 2014 WL

273855, at *4 (D. Conn. Jan. 23, 2014) (“Request for production

18 seeks documents the defendant relied on in responding to

the interrogatories. The defendant objects on the grounds that

the request is overbroad and unduly burdensome. The objections

are not well-founded and are overruled. This is an unexceptional

discovery request.”).3 However, the Court SUSTAINS defendant’s

objection to that portion of RFPs 1 and 2 that seeks documents

relied upon, or identified by, another defendant in her

responses to plaintiff’s interrogatories. That is not an

appropriate request to this defendant. Defendant shall provide

an amended response to RFPs 1 and 2, including the production of

documents and privilege log, if applicable.4 The Court will not



3 Additionally, defendant’s “Answer” to RFPs 1 and 2 is non-
responsive.
4 As agreed to by the parties, “any materials produced by
plaintiff in this action do not have to then be sent back or
produced back to plaintiff by the defendants, as the parties
                              ~ 16 ~
require defendant to produce any documents relied upon or

identified by her co-defendants in their respective responses to

plaintiff’s interrogatories. Accordingly, plaintiff’s motion to

compel as to RFPs 1 and 2 is GRANTED, in part.

       2. RFPs 3, 4, and 5

    Plaintiff seeks to compel responses to RFPs 3, 4, and 5.

Because these requests seek similar categories of information,

and defendant has lodged similar objections to each of these

requests, the Court addresses RFPs 3, 4, and 5 together.

    RFP 3 requests defendant to: “Produce and identify any and

all directives, policies, rules and procedures governing the

provision of medical care by the Correctional Managed Health

Care, UConn Health Group, UConn, John Dempsey Hospital to

inmates of the Department of Correction.” Doc. #80-2 at 17

(sic). RFP 4 seeks the production of “any and all Mutual

Operating Agreements and Service Contracts and Continuation of

Care agreements, between you, defendant Reddivari and/or

Correctional Managed Health Care, and/or UConn Health Group

and/or Department of Correction.” Id. at 18. Last, RFP 5

requests defendant to “Produce and identify any and all Auditors




would have similar access to those materials.” Doc. #101 at 1.
To the extent defendant relied on any materials produced by
plaintiff in responding to plaintiff’s interrogatories, then in
her amended response to RFPs 1 and 2, she may simply identify
those documents by Bates number.
                              ~ 17 ~
Reports concerning the provision of Medical Care by Correctional

Managed Healthcare, UConn Health Group, UConn Medical Center and

John Dempsey Hospital to inmates of the Department of Correction

for each and every year from January 2012, through December

2017. Id. at 19.

     Defendant lodged numerous objections to these requests,

including that each request is over broad, unduly burdensome,

vague, ambiguous, not limited in time or duration, and seeks

information that is neither relevant to, nor proportional to the

needs of, the case. See id. at 17-20.5

     Plaintiff asserts that the materials sought by these

requests “are highly relevant to the instant action to show the

care expected of Reddivari ... [and] may highlight deficiencies

within the overall health care system that may have played a

part in the decisions made by the defendants.” Doc. #80-1 at 4

(sic). Plaintiff continues: “It is indisputable that CMHC was

underfunded and running a yearly deficit. It is likely that the

Auditors Reports and policies may reflect a concerted effort to

require staff to manage costs at the detriment to the inmates.”




5 Defendant also provided the following “Answer” to RFP 3: “[I]f
plaintiff has not already obtained any such policies or
materials, the defendant refers him to UConn health to obtain
these materials himself – which would likely be public records –
from UConn directly, as the defendant maintains that plaintiff
would or does have the same or similar relative access to this
information.” Doc. #80-2 at 18.
                              ~ 18 ~
Id. Defendant responds, in pertinent part, that plaintiff has

failed to show how the documents sought by these requests are

relevant, “as his claims do not alleged some policy of

misconduct or mistreatment.” Doc. #102 at 3 (sic).

    The Court generally SUSTAINS defendant’s objections to RFPs

3, 4, and 5. First, as framed, these requests are overbroad in

both temporal and substantive scope. Second, despite plaintiff’s

explanation, it is not clear how the documents sought are

relevant to plaintiff’s very discrete claims of deliberate

indifference as pleaded in the Corrected Complaint. See Doc.

#25. Finally, given the discrete nature of plaintiff’s claims,

and the very limited time frame at issue, the Court is unable to

find that the documents sought by RFPs 3, 4, and 5 are

proportional to the needs of this case. See, e.g., Vaigasi v.

Solow Mgmt. Corp., No. 11CV5088(RMB)(HBP), 2016 WL 616386, at

*14 (S.D.N.Y. Feb. 16, 2016) (“Proportionality focuses on the

marginal utility of the discovery sought. Proportionality and

relevance are ‘conjoined’ concepts; the greater the relevance of

the information in issue, the less likely its discovery will be

found to be disproportionate.” (internal citations omitted)).

Accordingly, plaintiff’s motion to compel as to RFPs 3, 4, and 5

is DENIED.

    Defendant must provide any supplemental responses required

by this Order within 21 days of receiving plaintiff’s medical

                              ~ 19 ~
records. Any such supplemental responses to RFPs 1 and 2 must

also include the production of documents, and a privilege log,

if applicable.

IV.   Conclusion

      For the reasons stated, plaintiff’s Emergency Motion to

Compel Responses to Plaintiff’s First Interrogatories and

Request for Production [Doc. #80] is GRANTED, in part, and

DENIED, in part.

      It is so ordered. Dated at New Haven, Connecticut, this 12th

day of September, 2019.

                                       /s/
                                HON. SARAH A. L. MERRIAM
                                UNITED STATES MAGISTRATE JUDGE




                               ~ 20 ~
